DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5-7, 9-17, 20-25 and 29 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of independent claims 1, 9, 13 and 20:

Claims 1 and 13
wherein the spatial correlation between the at least one additional image frame and the adjusted composite representation is found using a relocalization technique based on: (i) the position of the portable electronic device determined using sensors in the portable electronic device and used to determine a rough spatial correlation and (ii) image matching used to adjust the rough spatial correlation, the image matching using the three-dimensional point cloud; 

Claims 9 and 20
wherein the three-dimensional spatial correlation between the second image frame and the adjusted composite representation is found using a relocalization technique based on: (i) the position of the portable electronic device determined using sensors in the 

For example, Baudisch discloses using a relocalization technique that includes performing a spatial correlation of the captured image frame to the adjusted composite representation (Per the analysis of claim 27).

Additionally, Chau (US 10,445,772) discloses using camera positional information to project an object from 3D model to a 2D image to determine the area of image occupied by the object.  [See, Fig. 7 and col. 14, line 56-col. 15, line 6 (“…determine the area of image 614 occupied by each detected object…where the there-dimensional model data is represented in a three-dimensional coordinate system…using data representing a camera that took the image (such as position, angle and focal length), the three-dimensional data representing the object may be projected onto the two-dimensional image 614. When object identifier 714 identifies an object in image 614…stores the type of the object and the area occupied by the object”).]

However, neither Baudisch nor Chau disclose or teach the claim elements recited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao et al. (“Alignment of continuous video onto 3D point clouds,” Proceedings of the 2004 IEEE Computer Society Conference on Computer Vision and Pattern Recognition.  Date of Conference: 27 June-2 July 2004)
Zhang et al. (“Point cloud registration with 2D and 3D fusion information on mobile robot integrated vision system,” IEEE International Conference on Robotics and Biomimetics. Date of Conference: 12-14 Dec. 2013)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/
Primary Examiner, Art Unit 2666
February 12, 2022